Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 06/23/2021 in which claims 1-3, 5-16, and 19-22 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eugene Mishchenko on 08/30/2021.
The application has been amended as follows:
Claims 4, 17, and 18 are CANCELLED.
In claim 1, Line 13-15 “form an output beam of light from the collected portion of each of the plurality of spectral beams, wherein a spectral profile of the output beam is different from a spectral profile of the input beam of light.” 
, and wherein the second optical device comprises an aperture having a width that varies with a distance along the aperture, wherein each of the spectral beams is to pass through the aperture at a location that is different from passing locations of each of the other spectral beams.”
In claim 5, Line 1, “The system of claim 4, wherein the second optical”
Has been changed to – “The system of claim 1, wherein the second optical”
In claim 11, Line 1, “The system of claim 4, wherein the width of the”
Has been changed to – “The system of claim 1, wherein the width of the”
In claim 21, Line 14-16 “collect a portion of each of the plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam; and
a light detector to receive the collected portions of the spectral beams” 
Has been changed to – “collect a portion of each of the plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam; and wherein the second optical device comprises an aperture having a width that varies with a distance along the aperture, wherein each of the spectral beams is to pass through the aperture at a location that is different from passing locations of each of the other spectral beams; and

In claim 22, Line 4 “causing, the input beam to disperse into a plurality of spectral beams” 
Has been changed to – “causing, using a first optical device, the input beam to disperse into a plurality of spectral beams”
In claim 22, Lines 9-10 “collecting, a portion of each of plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam; and” 
Has been changed to – “causing, using a second optical device, a portion of each of the plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam, and wherein the second optical device comprises an aperture having a width that varies with a distance along the aperture, wherein each of the spectral beams is to pass through the aperture at a location that is different from passing locations of each of the other spectral beams; and”

Allowable Subject Matter
Claims 1-3, 5-16, and 19-22 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a system comprising a second optical device to collect a portion of each of the plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam, form an output beam of light from the collected portion of each of the plurality of spectral beams, wherein a spectral profile of the output beam is different from a spectral profile of the input beam of light, and wherein the second optical device comprises an aperture having a width that varies with a distance along the aperture, and wherein each of the spectral beams is to pass through the aperture at a location that is different from passing locations of each of the other spectral beams.
As for claim 21, none of the prior arts alone or in combination discloses a system comprising a second optical device to collect a portion of each of the plurality of spectral beams, wherein the collected portion depends on the spatial path of the respective spectral beam, and wherein the second optical device comprises an aperture having a width that varies with a distance along the aperture, wherein each of the spectral beams is to pass through the aperture at a location that is different from passing locations of each of the other spectral beams, and a light detector to receive the collected portions of the spectral beams.
As for claim 22, none of the prior arts alone or in combination discloses a method comprising causing, using a first optical device, the input beam to disperse into a plurality of spectral beams, wherein each of the plurality of spectral beams comprises one of the plurality of spectral components of light, and wherein each of the plurality of spectral beams propagates along a spatial path that is different from spatial paths of each of other spectral beams of the plurality of spectral beams;

forming an output beam of light from the collected portion of each of the plurality of spectral beams, wherein a spectral profile of the output beam is different from a spectral profile of the input beam of light.
The closest prior art, Kim et al (US 2016/0187675 A1) discloses an optical isolator that improves the performance of the optical isolator without using any additional component, thereby allowing for implementing a simple and less expensive laser system. Kim does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 21, and 22; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims are allowed due to their dependency of claims 2, 3, 5-16, 19, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 06/23/2021, with respect to claims 1-3, 5-16, and 19-22 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 1-3, 5-16, and 19-22 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886